Kane and Staley, Jr., JJ.,
dissent and vote to affirm in the following memorandum by Kane, J. Kane, J. (dissenting). Claimant maintained that he resigned from his position because a proposed change in his work schedule created an actual conflict with his prior educational commitment. The board was thus obliged to ascertain whether his objection to the change had a basis in fact and, if so, to determine further whether it constituted "good cause” for leaving employment. While the asserted conflict could have been found to be more illusory than real, the board obviously credited claimant’s testimony—as it had a perfect right to do—and the majority’s implied criticism of this purely factual choice is simply unwarranted: Substantial evidence amply supports the finding that the conflict existed; the pertinent issue is whether it amounted to "good cause” for claimant’s decision to quit. In our opinion, the board’s conclusion that it did is neither arbitrary nor contrary to law. The authorities cited by the majority are readily distinguishable and its reliance on "truly compelling” language is misplaced. In Matter of Imre (Catherwood) (27 AD2d 970), the claimant refused to accept a change of hours from an evening to a day shift because she cared for a mentally ill brother. However, we upheld the board’s determination that she lacked good cause for leaving employment because it appeared that her assistance was only provided on an occasional basis and could be furnished by others. We affirmed a similar determination in Matter of Weiss (Catherwood) (26 AD2d 851) where the change in the claimant’s schedule was slight and it was obvious that her family members would not be seriously disrupted by her inability to prepare dinner twice a week. Although we reversed the board in Matter of Sybell (Catherwood) (14 AD2d 981), the factual pattern was much the same. There, the claimant’s sole dispute with a two- and one-half hour alteration in his working time was that it interfered with his sleeping habits. Since he did not even allege that this minor change would damage his health, the board, as a matter of law, lacked justification for finding he had good cause to leave his position. No precise standard has evolved from these and numerous other cases owing to the widely varying circumstances under which an employee voluntarily resigns. Sometimes, as the foregoing matters illustrate, a claimant’s decision to leave rests on trivial or unsupportable reasons which are termed "personal” or not "truly compelling”. Yet it is also true that those reasons need not always relate directly to working conditions (see e.g., Matter of Aronson [Montefiore Hosp. & Med. Center—Levine], 36 NY2d 891, revg 43 AD2d 628 [apprehension of injury while commuting]; Matter of Fleischmann [Rochester Gen. Hosp.—Levine], 43 AD2d 624 [desire to return to hometown]; Matter of Shaw [General Mut. Ins. Co.—Lubin], 6 AD2d 354, affd 5 NY2d 1014 [marriage]). In the final analysis, the board must construe the meaning of "good cause” as it applies to the circumstances of a particular case. So long as its decision has a reasonable foundation, we are bound to accept that interpretation (Matter of Fleischmann, supra, at p 625). It is worthy of note that this claimant did not quit to initiate a school program (cf. Matter of Christophe [Levine], 50 AD2d 705), nor did he resign after the employer *945declined to tailor his working hours to his educational plans (cf. Matter of Manning [Ross], 59 AD2d 818; Matter of Driestadt [Catherwood], 29 AD2d 807). Instead, he left when, through no fault of his own, the employer presented him with a unilateral schedule change that he found unacceptable. Claimant may encounter difficulty in remaining eligible for unemployment insurance benefits, but we detect nothing in the present record which, as a matter of law, would disqualify him from such benefits in the first instance. It was reasonable for the board to conclude that he had a good reason for discontinuing employment and we should affirm its decision.